Name: Regulation (EEC) No 1581/74 of the Commission of 24 June 1974 on the price reductions to be taken into account when determining value for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 74 Official Journal of the European Communities No L 168/ 15 REGULATION (EEC) No 1581 /74 OF THE COMMISSION of 24 June 1974 on the price reductions to be taken into account when determining value for customs purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the Council Regulation (EEC) No 803/68 (') of 27 June 1968 on valuation of goods for customs purposes, and in particular Articles , 1 , 9 and 17 thereof ; Whereas Article 1 of that Regulation provides that for the purpose of applying the Common Customs Tariff, the value for customs purposes of the imported goods shall be the normal price , that is to say, the price which they would fetch , at the time referred to in Article 5, on a sale in the open market between a buyer and a seller independent of each other ; Whereas Article 9 of that Regulation provides in para ­ graph 1 (b) that the price paid or payable may be accepted as the value for customs purposes if the price corresponds, at the time it is agreed upon , to prices on a sale in the open market between a buyer and a seller independent of each other ; Whereas in certain cases , the price paid or payable is fixed by granting a reduction from a basic price ; Whereas a reduction may only be taken into account for valuation purposes if it is not at variance with the concept of the normal price ; Whereas the concept of the normal price refers to a sale between a seller and a buyer acting at a given commercial level ; whereas therefore a price reduction may only be accepted if it is available to any buyer at that commercial level ; Whereas the concept of the normal price relates to a precise moment of time ; whereas therefore a price reduction may not be accepted unless the transaction qualifies for it at that time ; Whereas the sale referred to in the concept of the normal price is the sale of the goods to be valued and whereas the price the goods would fetch on this sale cannot be influenced by any extraneous considera ­ tion ; whereas consequently the only reductions to be taken into account are those related to the goods to be valued ; Whereas to ensure uniform application of the provi ­ sions of Regulation (EEC) No 803/68 , general condi ­ tions , which these price reductions must fulfil to be taken into account in determining value for customs purposes, must be established on Community level ; Whereas the provisions provided for in this Regula ­ tion are in accordance with the Opinion of the . Customs Valuation Committee , HAS ADOPTED THIS REGULATION : Article / For the purpose of applying Council Regulation (EEC) No 803/68 of 27 June 1968 , any price reduction granted by a seller to a buyer may be taken into account in determining the value of goods for customs purposes if the resulting price is in confor ­ mity with the concept of the normal price . This presupposes, in particular, that : (a) the reduction ' is freely available to any buyer operating at the same commercial level ; (b) the transaction in question qualifies for the reduc ­ tion at the time referred to in Article 5 of Regula ­ tion (EEC) No 803/68 aforesaid ; and (c) the reduction relates to the goods to be valued . Article 2 This Regulation shall enter into force on 1 September 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p. 6 .